While the defendant's evidence tended to show that he was to furnish the car only, and the passengers were to furnish the gas, yet there was evidence from which the jury could infer that the defendant directed Grady Gentle to get the gas from the plaintiff's car, and, if this was true, he directed the commission of a tort, and became responsible therefor whether as principal or joint tort-feasor, and, if the defendant directed the act, and Gentle acted under said direction, the jury could infer that he became the agent of the defendant in committing the wrong. After laying the predicate, Parish testified:
"Grady Gentle said to me Cas told him to go to the County roller and get some gas and if he could not get it there to get it out of Parler's car."
If this was believed by the jury, then the defendant directed the act and was responsible therefor. "There can be no such thing as an innocent agency in the commission of a tort; and doing an illegal or tortious act by another, is doing it by one's self." Ala. Mid. R. R. Co. v. Coskry, 92 Ala. 254,9 So. 202.
The general rule is that all parties participating in a wrongful act, directly or indirectly, whether as principals or as agents, or both, are jointly and severally liable in damages for the wrong done, where injury results.
The trial court did not err in refusing the general charge requested by the defendant or in refusing the motion for a new trial, and the judgment of the circuit court is affirmed.
Affirmed.
SOMERVILLE, THOMAS, and BOULDIN, JJ., concur.